NUMBER 13-13-00225-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                   IN RE CARMEN J. BELTRAN-MONDRAGON


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Benavides and Longoria
                  Memorandum Opinion Per Curiam1

       By original proceeding filed on April 29, 2013, Carmen J. Beltran-Mondragon, pro

se, seeks a writ of mandamus “directing the 24th Judicial District Court of Victoria

County, Cause No. 11-2-71273-A, to issue a ruling either granting or denying his motion

to return the $4,700.00 in United States Currency.” In the underlying civil forfeiture

proceeding, the trial court rendered a default judgment against relator on March 31,

2011, and relator allegedly filed a motion to reopen those proceedings on or about

October 3, 2012.
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relator has the burden of establishing both prerequisites to

mandamus relief.      In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). This burden is a heavy one. See In re Epic Holdings, Inc., 985 S.W.2d 41

(Tex. 1998) (orig. proceeding); see also Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”).

       In addition to other requirements, relator must include a statement of facts

supported by citations to “competent evidence included in the appendix or record,” and

must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX.

R. APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

Insofar as the record before the Court is incomplete, relator has not shown that the trial

court had a legal duty to rule on the motion, was asked to rule, and failed to do so. See,

e.g., State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig.



                                             2
proceeding); In re Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig.

proceeding); In re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig.

proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig.

proceeding). The record further fails to show that relator lacked an adequate remedy by

appeal or that the underlying judgment is void. See In re McAllen Med. Ctr., Inc., 275
S.W.3d 458, 464 (Tex. 2008) (orig. proceeding) (stating that whether a clear abuse of

discretion can be adequately remedied by appeal depends on a careful analysis of the

costs and benefits of interlocutory review); In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605

(Tex. 2000) (orig. proceeding) (stating that when an order is void, the relator need not

show that he does not have an adequate appellate remedy and mandamus relief is

appropriate). Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).


                                               PER CURIAM

Delivered and filed the
30th day of April, 2013.




                                           3